Citation Nr: 0408173	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  03-05 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Basic Educational Benefits under Title 38, 
United States Code, Chapter 30 and Chapter 32. 


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from April 1981 to March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The appellant's application for educational benefits was 
received in August 2002.  He requested benefits under both 
Chapter 30 (Montgomery GI Bill or MGIB) and Chapter 32 (Post-
Vietnam Educational Assistance Program or VEAP).  In its 
September 2002 rating decision, the RO found that the 
appellant was not eligible for educational benefits under 
either of the cited provisions.  

In its denial of the appellant's claim, the RO found that the 
appellant did not elect to participate in the MGIB during the 
"open window" period for VEAP participants from October 9, 
1996 through October 8, 1997; that he did not contribute 
$1,200 to either the military or VA; and that he had no money 
in his VEAP account on October 9, 1996.  See 38 C.F.R. § 
21.7042 (2003).  

The appellant argues that upon his involuntary, non-adverse 
separation from the Armed Forces, he was afforded an 
opportunity to contribute $1,200 to a VEAP account, which he 
agreed to in the expectation that he would receive 
educational benefits.

After a careful examination of the facts in this case in 
light of applicable regulation, the Board is of the opinion 
that this matter should be remanded to the RO for its initial 
consideration of the provisions of 38 C.F.R. § 21.7045 
(2003).

The appellant's DD Form 214 also reflects that he contributed 
to the Post-Vietnam Era Veterans' Educational Assistance 
program, and that he was discharged due to non-selection for 
permanent promotion.  As noted above, in both his Notice of 
Disagreement and his Substantive Appeal, the appellant 
reported that he elected to participate in the VEAP upon his 
separation in March 1999.


Under the provisions of 38 C.F.R. § 21.7045, VA has provided 
alternative eligibility requirements for VEAP participation 
for those involuntarily separated with an honorable 
discharge, apart from the provisions examined by the RO in 
its denial.  The appellant's description of the events 
occurring contemporaneously with his separation, and the data 
on his DD Form 214, suggest possible application of 38 C.F.R. 
§ 21.7045.    

In relevant part, the regulation provides that a service 
member who was involuntarily separated will be eligible for 
educational assistance if he was on active duty either on 
September 30, 1990, or after November 29, 1993, and after 
February 2, 1991, was involuntarily separated, as that term 
is defined in Title 10 U.S.C. § 1141 with an honorable 
discharge.  38 C.F.R. § 21.7045.  The Board observes that 
under 10 U.S.C. § 1141, by "involuntarily separated" is 
generally meant that the individual is discharged under other 
than adverse conditions, as characterized by the service 
department.  10 U.S.C. § 1141.

Further provisions of 38 C.F.R. § 21.7045 include a 
requirement, for those involuntarily separated after October 
23, 1992, and who have earlier chosen not to receive 
educational assistance, to irrevocably withdraw that election 
and make an election to receive educational assistance under 
the program.  The regulation provides that the withdrawal and 
the election must be made, in part, before the involuntary 
separation and pursuant to procedures established by the 
service department.  Further of note, the regulation provides 
that the basic pay of anyone who makes such an irrevocable 
election as previously described is required to be reduced by 
$1,200; such a contribution as apparently described by the 
appellant in this matter.  See 38 C.F.R. § 21.7045.  

While the facts of the appellant's separation processing 
suggest possible application of the foregoing provisions, the 
record is not of sufficient clarity for the Board to 
ascertain whether the appellant was afforded an opportunity 
to participate in VEAP or any other educational program 
encompassed by the provisions of 38 C.F.R. 
§ 21.7045.   

Accordingly, this appeal is remanded for the following 
actions:


1.  The RO will first afford the 
appellant an opportunity to provide any 
further information or evidence as to the 
possible application of 38 C.F.R. § 
21.7045. 

2.  After receipt of the appellant's 
response, or the passage of a reasonable 
amount of time, the RO will readjudicate 
the claim, to include consideration as to 
the applicability of 38 C.F.R. § 21.7045.  
See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in adjudicating 
claims for benefits, VA must ascertain if 
there is any basis upon which to develop 
or grant the claim at issue based upon 
any theory of entitlement).  If any such 
action does not resolve the claim, the RO 
shall issue the appellant a Supplemental 
Statement of the Case, providing him with 
the laws and regulations relevant to his 
claim, to include 38 C.F.R. § 21.7045, 
and to include in detail a comprehensive 
statement of reasons and bases for the 
denial of the appellant's claim.  
Thereafter, the case should be returned 
to the Board.
  
No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

